       Case 1:16-cv-02517-AT-RWL Document 240 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                6/17/2020
ROBERT DEREK LURCH, JR.,                                       :
                                                               :   16 Civ. 02517 (AT) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
FRANCE CHAPUT, MD, et al.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has filed a request to receive Defendants’ motion papers at his new

address. Accordingly, by June 23, 2020, Defendants shall mail a copy of their summary

judgment papers (Dkt. 222 to 226) to Pro Se Plaintiff at his updated address:

        Robert Derek Lurch, Jr.
        BKC3492000961
        VCBC
        1 Halleck Street
        Bronx, NY 10474

(See Dkt. 238, 239.) The briefing schedule is amended as follows:

        By July 30, 2020, Plaintiff shall file his opposition.

        By August 21, 2020, Defendants shall file any reply.

Defendants shall mail a copy of this order to Pro Se Plaintiff at his updated address and

file proof of such service on ECF by June 23, 2020. If Defendants are unable to complete

mailings as a result of COVID-19 and related disruptions, Defendants shall promptly notify

the Court by letter filed on ECF.




                                                        1
      Case 1:16-cv-02517-AT-RWL Document 240 Filed 06/17/20 Page 2 of 2



                                         SO ORDERED.



                                         _______________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       June 17, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
